Citation Nr: 1009638	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral leg 
atrophy, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to diabetes mellitus.

5.  Entitlement to service connection for congestive heart 
failure, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for retinopathy, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the above claims.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Following a careful review of the record, the Board finds 
that the matter should be remanded for a VA examination.  On 
separation examination, it was noted that the Veteran had 
frequent vision blurring that had been more frequent over the 
past month and that he did not have his eyes checked by a 
doctor for this problem.  The Veteran was diagnosed as having 
slight defective bilateral vision.  Following service, the 
Veteran was diagnosed as having diabetes mellitus in 1982 and 
associated diabetic macular edema in both eyes in August 
2000.  The Board finds that the Veteran should be afforded a 
VA examination to obtain a medical opinion to determine the 
nature and etiology of his diabetes mellitus and bilateral 
eye disability.  Specifically, an opinion should be obtained 
stating whether the Veteran's bilateral eye condition is 
related to the inservice complaints of blurred vision and 
whether the blurred vision was a manifestation of the 
Veteran's diabetes mellitus.  Such opinions are necessary for 
a determination on the merits of the claim.  See 38 C.F.R. § 
3.159 (c)(4) (2009).

The medical evidence of record indicates that the Veteran's 
claimed bilateral leg muscle atrophy and bilateral peripheral 
neuropathy of the upper and lower extremities are related to 
his diabetes mellitus.  In addition, the Veteran has claimed 
congestive heart failure as secondary to diabetes mellitus.  
Therefore, as these issues on appeal would clearly be 
affected by a finding of service connection for diabetes 
mellitus, the Board finds that they are inextricably 
intertwined and must defer consideration of these issues at 
this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
diabetes mellitus.  The claims file must 
be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report. 

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that diabetes mellitus had 
its onset during active military service 
or is related to in-service disease or 
injury.  Specifically, the examiner 
should provide an opinion as to whether 
the Veteran's inservice complaint of 
blurred vision was a manifestation of the 
Veteran's diabetes mellitus.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the current bilateral eye disability.  
The claims file must be made available to 
the examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report. 

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that the current bilateral 
eye disability had its onset during 
active military service or is related to 
in-service disease or injury, including 
his inservice complaint of blurred 
vision.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

3.  Readjudicate the Veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



